Exhibit 10.3

 

[img1.gif]




 

April 14, 2008

 

Mr. Daniel P. Sharkey

75 Hunters Ridge Road

Southbury, CT 06488

 

RE:

Amendment to Employment Agreement

 

 

Dear Dan,

 

You and ATMI, Inc. agree that it is in our mutual best interest to further amend
your Employment Agreement with the Company dated December 31, 2004, as
previously amended by an amendment dated January 31, 2008, as follows:

 

1.

Section 2.3 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.3       You shall have the right to terminate your employment for “Good
Reason,” which shall mean a resignation of your employment and your Separation
from Service (as defined for purposes of §409A of the Internal Revenue Code)
within less than two years following the initial existence of one or more of the
following conditions arising without your consent:

 

(a) any material reduction in your position, duties or authority as described
herein (except in connection with a termination pursuant to Section 2.2(a) or
(c));

 

(b) any material reduction in your Base Salary under Section 3.1 below;

 

(c) any relocation of your primary place of employment more than 50 miles;

 

(d) any other material breach by the Company of any of its obligations to you
under this Agreement; or

 

(e) any failure of the Company to have any successor to all or substantially all
of the business and properties of the Company assume all of the liabilities and
obligations of the Company under this Agreement (and any stock option or

--------------------------------------------------------------------------------

 

 

 

restricted stock agreement referred to herein, unless such awards have fully
vested);

 

provided, in each case, that a prior written notice specifying the reasons
within ninety (90) after the initial existence of the condition and an
opportunity to cure such condition (if curable) shall be afforded the Company,
and that “Good Reason” shall exist only if the Company shall fail to cure such
condition within 31 days after its receipt of such prior written notice. In
addition, until your actual Separation from Service you must remain willing and
able to continue to perform services in accordance with the terms of this
Agreement and you must not be in breach of any of your obligations hereunder.

 

2.

Section 2.5 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.5       Subject to Section 2.7 and in addition to any amounts specified in
Section 2.8 in the event of the termination of your employment pursuant to
Section 2.2(b) or Section 2.3 under circumstances that constitute a Involuntary
Separation from Service with the Company (as defined for purposes of §409A of
the Internal Revenue Code), the Company shall pay to you a separation pay
benefit equal to your annual Base Salary as of the date of your Separation from
Service and paid in 12 equal monthly installments.

 

(a) Payment of your separation pay benefit shall commence as of the 30th day
after your Separation from Service, and shall continue in monthly installments
thereafter until all 12 payments are made.

 

(b) In the event the value of the separation pay benefit shall exceed two times
the lesser of your annualized compensation or the maximum amount that may be
taken into account for qualified plan purposes (in each case, as determined in
accordance with Treas. Reg. §1.409A-1(b)(9)(iii)(A)), the excess shall not be
paid as provided in (a), above, but instead shall be paid in six equal monthly
installments commencing as of the first of the month after the date that is six
months after your Separation from Service date.

 

(c) In no event shall payments be accelerated, nor shall you be eligible to
defer payments to a later date.

 

In addition, if you elect COBRA continuation of your medical and/or dental
insurance benefits, the Company shall contribute to cost of such benefits on the
same basis the Company would have contributed to the cost of your coverage had
you continued to be an active employee of the Company.

 

3.

Section 2.6 of your Employment Agreement shall be amended in its entirety to
read as follows:

 

2.6       Subject to Section 2.7 and in addition to amounts specified in Section
2.5, in the event of the termination of your employment pursuant to either
Section 2.2(b) or

 

2



--------------------------------------------------------------------------------



 

 

Section 2.3 under circumstances that constitute a Involuntary Separation from
Service with the Company (as defined for purposes of §409A of the Internal
Revenue Code) and within 548 days after a “change in control” of the Company:

 

(a) all stock options held by you to purchase shares of the Company common stock
shall become fully vested and immediately exercisable and shall remain
exercisable for no less than one year after such termination, notwithstanding
the vesting and exercise provisions of any stock option award agreement
concerning such options but subject to the expiration date provided in such
option agreement without regard to a termination of employment, and all
restricted stock issued to you in connection with your employment shall be fully
vested notwithstanding the vesting provisions of any restricted stock agreement
concerning such restricted stock, provided, however, that any restricted stock
that is within its first year of grant and remains subject to a performance
component which has not yet been determined shall vest only at the target level
provided in the grant; and

 

(b) you will be entitled at a minimum to the target amount under any bonus plans
then in effect as if fully earned, which amount shall be paid to you within two
and one-half months after the end of the year in which your Separation from
Service occurs.

 

To the extent that the vesting of all or some of your restricted stock, as
provided in the preceding sentence, is not permitted under Section 7.3 of the
ATMI Inc. 2003 Stock Plan (the “2003 Plan”) or a comparable provision of any
other plan under which such shares are granted, such shares shall not vest. In
lieu thereof, the Company will pay you within ten (10) days after your
Separation from Service an amount in cash equal to the fair market value as of
the date of your termination of employment of those restricted shares that do
not vest, determined pursuant to Section 6.1(c) of the 2003 Plan or a comparable
provision of any other plan under which such shares are granted.

 

Benefits payable under this Section 2.6 or Section 2.5 or Section 2.8 upon or
following a change in control may subject you to an excise tax on “excess
parachute payments” under Section 4999 of the Internal Revenue Code. The Company
will reimburse you for any such excise tax imposed on a “fully grossed up
basis,” such that you will receive the same net amount (after payment of all
income, employment and excise taxes imposed with respect to such benefits and
such tax reimbursements, and of any interest or penalties relating to any such
excise taxes or to the income tax due on any such tax reimbursements (other than
interest or penalties arising as a result of your failure to timely pay such
excise or income taxes with respect to which you had previously received
reimbursement)) as you would have received if such excise tax had not been
imposed in the first place. Such reimbursement payment shall be made, if at all,
by the end of the calendar year following the calendar year in which you remit
the relevant taxes to the applicable tax authorities and in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(v).

 

3

--------------------------------------------------------------------------------

 

 

 

With respect to any payments made pursuant to this Section 2.6, in no event
shall you have the right to designate the year of payment.

 

For purposes of this Section 2.6, a “change in control” of the Company shall be
deemed to have taken place if: (i) a third person, including a “person” as
defined in Section 13(d)(3) of the Securities Exchange Act, becomes the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act),
directly or indirectly, of securities of the Company representing twenty-five
percent (25%) or more of the total number of votes that may be cast for the
election of the directors of the Company; (ii) as the result of, or in
connection with, any tender or exchange offer, merger, consolidation or other
business combination, sale of assets or one or more contested elections, or any
combination of the foregoing transactions (a “Transaction”), the persons who
were directors of the Company immediately prior to the Transaction shall cease
to constitute a majority of the Board of Directors of the Company or of any
successor to the Company; (iii) the sale of all or substantially all of the
assets of the Company (on a consolidated basis) in one or more related
transactions to a person other than such a sale to a subsidiary of the Company
which does not involve a change in the equity holdings of the Company; or
(iv) the following individuals cease, for any reason (other than an act of God),
to constitute a majority of the number of directors of the Company then serving:
individuals who, on the Effective Date, constitute the Board of Directors of the
Company and any new director (other than a director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of directors
of the Company) whose appointment or election by the Board of Directors of the
Company or nomination for election by the Company’s shareholders was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the Effective Date or whose appointment or election or
nomination for election was previously so approved.

 

Except as expressly amended herein, all provisions of the Employment Agreement
remain in full force and effect.



4

--------------------------------------------------------------------------------

 

 

 

If you concur with all of the above, please indicate your agreement by signing
and dating a copy of this letter in the spaces indicated below.

 

 

Sincerely,

 

ATMI, Inc.

 

By:  /s/  Douglas A. Neugold                  

       Name:   Douglas A. Neugold

                       Title:    Chief Executive Officer

 

 

Acknowledged and Accepted:

 

    /s/ DANIEL P. SHARKEY               

DANIEL P. SHARKEY

 

Date:   April 14, 2008                         

 

 

 

 

 

 

5